Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to Applicant Arguments/Remarks Made in an Amendment filed 11/03/2020. 
4.	Claims 1, 13 and 20 are independent claims.
5.	Claims 1, 4-7, and 9-20 have been amended to clarify the scope of the claimed subject matter of claims 1, 4-7, and 9-20. No claims have been cancelled and no claims have been added
65.	The office action is made Final.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

9.	Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sexton et al (US 20160034561 A1) hereinafter as Sexton.


10.	Regarding claim 1 (Currently amended), Sexton teaches a system for topology-based clinical data mining, the system comprising: at least one processor; and a memory storing processor-executable codes, wherein upon executing the processor- executable codes (Fig 18 and processing module 312 of Fig 3) the at least one processor is configured to: 
 process clinical datasets and generate: 
a first table, the first table comprising first rows representing trial subjects and first columns including outcomes of the trial subjects (Fig 12, step 1202, [0226]-[0228], “The biological data may include ID fields that identify patients (trial subject) and data fields that are related to the biological information (e.g., gene expression measurements) (outcomes of the trial subjects)”, more in Fig 13, [0229]-[0232], a first table with first rows 1308a-1308n representing trial subjects and first columns representing outcomes of the trial subjects 1306); and 
a second table, the second table comprising rows representing the trial subjects and columns including predictors of the trial subjects ([0189], Figs 5, 6a, 6b and 7, [0131]-[0137], the storage database 324 comprises plurality of table list 504 (first and second table) that the user can select and choose fields, The metric and filter selection interface window 600b allows the user to identify a metric, add filter(s), and adjust filter parameters. Those metric/filter are user-specified predicate (as per [0189], [0243], “a display may display a visualization map with attributes (predicators) based on the clinical outcomes contained in the data structures (e.g., see FIG. 13 regarding clinical outcomes).  Any labels or annotations may be utilized based on information contained in the data structures.  For example, treatments, prognoses, therapies, diagnoses, and the like may be used to label the visualization.”)); 
 	generate, based on the first table, a plurality of metric graphs, wherein: 
each metric graph of the plurality of metric graphs includes nodes and edges, each of the nodes corresponding to a single trial subject of the trial subjects ([0009], [0010], more specifically see Fig 14, [0166], the cancer map visualization 1400  shows plurality of metric graphs inside the clusters 1404, 1406...etc., with nodes (patients (trial subjects)) and edges (if the at least two nodes share at least one data point from the data set as members, patients shared characteristic (pre-determined criteria) “trial subject”)); and
 generating a metric graph of the plurality of metric graphs includes: Page 2 of 15Appl. No. 16/147,640 Amdt. dated November 3, 2020Attorney Docket No.: 1038.001US1selecting a criterion from a plurality of criteria for selectively connecting the nodes; and selectively connecting the nodes by edges according to the selected criterion ([0009], [0010], more specifically see Fig 14, [0166], the cancer map visualization 1400  shows plurality of metric graphs inside the clusters 1404, 1406...etc., with nodes (patients (trial subjects)) and edges (if the at least two nodes share at least one data point from the data set as members, patients shared characteristic (pre-determined criteria))); 
select, from the plurality of metric graphs and based on a further criterion, a graph of interest (Fig 14, [0166], [0081], “the interactive visualization allows the user to select nodes comprising data that has been clustered.  The user may then access the underlying data, perform further analysis (e.g., statistical analysis) on the underlying data, and manually reorient the graph(s) (e.g., structures of nodes and edges described herein (compressed version of the graph of interest)) within the interactive visualization.” [0161], clusters each S(d) based on the metric, filter, and the space S. [0166], “the visualization engine 322 joins clusters to identify edges (e.g., connecting lines between nodes).  Once the nodes are constructed, the intersections (e.g., edges) may be computed "all at once," by computing, for each point, the set of node sets (not ref_tags, this time).”, [0238]); 
generate a compressed version of the graph of interest, the compressed version including a clustered graph (Fig 14, [0166], the cancer map visualization 1400 shows plurality of cluster graphs 1404, 1406...etc. (the clustered graph is the compressed version of the graph of interest in line with applicant specification [0052])., [0081], “the interactive visualization allows the user to select nodes comprising data that has been clustered.  The user may then access the underlying data, perform further analysis (e.g., statistical analysis) on the underlying data, and manually reorient the graph(s) (e.g., structures of nodes and edges described herein (compressed version of the graph of interest)) within the interactive visualization.” [0161], clusters each S(d) based on the metric, filter, and the space S. [0166], “the visualization engine 322 joins clusters to identify edges (e.g., connecting lines between nodes).  Once the nodes are constructed, the intersections (e.g., edges) may be computed "all at once," by computing, for each point, the set of node sets (not ref_tags, this time).”, [0238]); 
generate a first layout of the graph of interest and a second layout of the compressed version of the graph of interest, the first layout and the second layout being visually aligned (Fig 14);
 display, via a graphical user interface, based on one of the first layout or the second layout, a graphical representation of the graph of interest (Figs 9-11, [0069], [0081], “The analysis server 208 may generate graphs in memory, visualized graphs, and/or an interactive visualization of the output of the analysis (a graphical representation of the graph of interest).”); 
perform, using one or more machine learning algorithms, an automatic search to identify at least one group of related trial subjects ([0097], “the analysis module 320 performs an algebraic topological analysis (machine learning algorithms) to identify structures and relationships within data and clusters of data.”, [0187], [0238], the analysis server receives a metric to cluster the information of the cover in the reference space to partition S (d). The clusters may form the groupings (e.g., nodes or balls).  Various cluster means may be used including, but not limited to, a single linkage, average linkage, complete linkage, or k-means method (machine learning algorithms), [0246], see also Fig 14 and  [0248]); 
highlight nodes in the graphical representation, the nodes corresponding to the related trial subjects ([0187]-[0189], “Data may be identified by ID or searching for the data based on properties of data and/or metadata (related trial subjects nodes).  If data is found and selected, the interactive visualization 900 (the graphical representation) may highlight the nodes associated with the selected data... the interactive visualization 900 (the graphical representation)  may allow the user to specify and identify subsets of interest, such as output filtering, to remove clusters or connections which are too small or otherwise uninteresting.  Further, the interactive visualization 900 may provide more general coloring and display techniques, including, for example, allowing a user to highlight nodes based on a user-specified predicate, and coloring the nodes based on the intensity of user-specified weighting functions.” Fig 11, [0214], [0224], [0261], [0265]); 
receive, via the graphical representation, a user input, the user input including one or more selected groups of the trial subjects ([0187]-[0189], “Data may be identified by ID or searching for the data based on properties of data and/or metadata (related trial subjects nodes).  If data is found and selected, the interactive visualization 900 (the graphical representation) may highlight the nodes associated with the selected data... the interactive visualization 900 (the graphical representation) may allow the user to specify and identify subsets of interest (user input), such as output filtering, to remove clusters or connections which are too small or otherwise uninteresting.  Further, the interactive visualization 900 may provide more general coloring and display techniques, including, for example, allowing a user to highlight nodes based on a user-specified predicate, and coloring the nodes based on the intensity of user-specified weighting functions.” Fig 11, [0214], “the visualization engine 322 (the graphical representation) determines if the user has selected balls on the graph (e.g., by clicking on a plurality of balls or drawing a box around a plurality of balls (group of nodes selected)).  If the user has selected a plurality of balls on the graph, the visualization engine 322 may highlight the selected balls on the graph in step 1110.” [0224], [0261], [0265]); 
perform, using the second table, a statistical analysis of predictors associated with trial subjects within the one or more selected groups of the trial subjects ([0097], “the analysis module 320 performs an algebraic topological analysis (machine learning algorithms) to identify structures and relationships within data and clusters of data.”, [0187], [0238], the analysis server receives a metric to cluster the information of the cover in the reference space to partition S (d). The clusters may form the groupings (e.g., nodes or balls).  Various cluster means may be used including, but not limited to, a single linkage, average linkage, complete linkage, or k-means method (machine learning algorithms), [0243] [0246], see also Fig 14 and [0248] [0189], [0243], “a display may display a visualization map with attributes (predicators) based on the clinical outcomes contained in the data structures (e.g., see FIG. 13 regarding clinical outcomes).  Any labels or annotations may be utilized based on information contained in the data structures.  For example, treatments, prognoses, therapies, diagnoses, and the like may be used to label the visualization.”)); and 
display a report with results of the statistical analysis ([0203]-[0206]).


11.	Regarding claim 2, Sexton teaches the invention as claimed in claim 1 above and further teaches wherein the outcomes include two or more of the following: a biomarker, a vital sign, a result of physiological measurement, and a questionnaire item ([0220], outcomes of patients with similar profiles as well as different kinds of statistical information such as survival probabilities, [0223], clinical outcomes (i.e., medical characteristics), [0226] The clinical outcomes may be medical characteristics.  Biological data is any data that may represent a condition (e.g., a medical condition) of a person.  Biological data may include any health related, medical, physical, physiological, pharmaceutical data associated with one or more patients.).  

12.	Regarding claim 3, Sexton teaches the invention as claimed in claim 1 above and further teaches wherein the predictors include one or more of the following: a demographic attribute, a medical history attribute, and a medical interventions attribute ([0227], various medical health facilities and/or public entities may provide gene expression data for a variety of patients.  In addition to the biological data (the predictors), information regarding any number of clinical outcomes, treatments, therapies, diagnoses and/or prognoses may also be provided (the predictors). [0243], a visualization map with attributes (the predictors) based on the clinical outcomes contained in the data structures (e.g., see FIG. 13 regarding clinical outcomes).  Any labels or annotations may be utilized based on information contained in the data structures.  For example, treatments, prognoses, therapies, diagnoses (the predictors), and the like may be used to label the visualization.).  
13.	Regarding claim 4 (Currently amended), Sexton teaches the invention as claimed in claim 1 above and further teaches normalize data in the clinical datasets ([0125], the filter module 316 identifies a metric.  Metric options may include, but are not limited to, Euclidean, DB Metric, variance normalized Euclidean, and total normalized Euclidean. [0210]).  
14.	Regarding claim 6 (Currently amended), Sexton teaches the invention as claimed in claim 1 above and further teaches generate, based on the data clinical datasets, one or more synthetic variables, the one or more synthetic variables being a combination of one or more outcomes associated with trial subjects ([0066], [0069], [0247], [0256], [0296]).  

15.	Regarding claim 7 (Currently amended), Sexton teaches the invention as claimed in claim 1 above and further teaches a determination that a distance between data points corresponding to the trial subjects does not exceed a pre-determined distance threshold, the data points including vectors of the outcomes of the trial subjects (Figs 20-23D, [0303]).  

16.	Regarding claim 8, Sexton teaches the invention as claimed in claim 1 above and further teaches wherein the distance is determined by a distance function including one of a Euclidean distance, a normalized Euclidean distance, a Manhattan distance, a Hamming distance, and a Gower distance ([0058]-[0159], [0138]).  

17.	Regarding claim 9 (Currently amended), Sexton teaches the invention as claimed in claim 1 above and further teaches determine a graph with a highest value of an objective function of the plurality of metric graphs; and select the graph with the highest value of the objective function as the graph of interest ([0128], The visualization engine 322 may use an optimization algorithm for an objective function which is correlated with good visualization (e.g., the energy of the embedding).  The visualization may show a collection of nodes corresponding to each of the partial clusters in the analysis output and edges connecting them as specified by the output (the graph of interest). [0209], [0292]).  

18.	Regarding claim 10 (Currently amended), Sexton teaches the invention as claimed in claim 1 above and further teaches wherein the statistical analysis includes calculating p-values for statistical tests to determine whether a distribution of values of one of the predictors of the trial subjects within a first group from the one or more selected groups is different from a distribution of values of the one of the predictors for the trial subjects within a second group from the one or more selected groups ([0258], see also Figs 22B to 23D for p-value).  

19.	Regarding claim 11 (Currently amended), Sexton teaches the invention as claimed in claim 1 above and further teaches wherein the statistical analysis includes calculating p-values for statistical tests to determine whether a distribution of values of one of the predictors for the trial subjects within the one or more selected groups is different from a distribution of values of the one of the predictor for the rest of trial subjects ([0258], see also Figs 22B to 23D for p-value).  

20.	Regarding claim 12 (Currently amended), Sexton teaches the invention as claimed in claim 1 above and further teaches receive a further user input, the further user input including a selected predictor from the predictors or a selected outcome from the outcomes; and assign colors to nodes of the graph of interest, the colors being determined based on projection values or values for the selected predictor or the selected outcome, wherein the projection values are determined based on data points including vectors of the outcomes of trial subjects corresponding to the nodes ([0171], [0173], [0177], [0184], [0189], [0249]).  

21.	Regarding claim 13 (Currently amended), Sexton teaches a method for topology-based clinical data mining, the method comprising: 
processing, by a pre-processing module (processing module 312 of Fig 3), clinical datasets ([0220], the processing module 312 of Fig 3 process the patient data (clinical data) received from the analysis server 208 of Fig 3, [0223], “genomic data of a plurality of patients (clinical data)”, see also [0226], biological data of a plurality of patients (clinical data))  to generate a first table, the first table comprising first rows representing trial subjects and first columns including outcomes of the trial subjects (Fig 12, step 1202, [0226]-[0228], “The biological data may include ID fields that identify patients (trial subject) and data fields that are related to the biological information (e.g., gene expression measurements) (outcomes of the trial subjects)”, more in Fig 13, [0229]-[0232], a first table with first rows 1308a-1308n representing trial subjects and first columns representing outcomes of the trial subjects 1306), and a second table, the second table comprising second rows representing the trial subjects and second columns including predictors of the trial subjects ([0189], Figs 5, 6a, 6b and 7, [0131]-[0137], the storage database 324 comprises plurality of table list 504 (first and second table) that the user can select and choose fields, The metric and filter selection interface window 600b allows the user to identify a metric, add filter(s), and adjust filter parameters. Those metric/filter are user-specified predicate (as per [0189], [0243], “a display may display a visualization map with attributes (predicators) based on the clinical outcomes contained in the data structures (e.g., see FIG. 13 regarding clinical outcomes).  Any labels or annotations may be utilized based on information contained in the data structures.  For example, treatments, prognoses, therapies, diagnoses, and the like may be used to label the visualization.”)); 
generating, by a graph construction module (the interactive visualization)  and based on the first table, a plurality of metric graphs, wherein ([0009], [0010], more specifically see Fig 14, [0166], the cancer map visualization 1400  shows plurality of metric graphs inside the clusters 1404, 1406...etc., with nodes (patients (trial subjects)) and edges (if the at least two nodes share at least one data point from the data set as members, patients shared characteristic (pre-determined criteria))); 
each metric graph of the plurality of metric graphs includes nodes and edges, each of the nodes corresponding to a single trial subject of the trial subjects ([0009], [0010], more specifically see Fig 14, [0166], the cancer map visualization 1400  shows plurality of metric graphs inside the clusters 1404, 1406...etc., with nodes (patients (trial subjects)) and edges (if the at least two nodes share at least one data point from the data set as members, patients shared characteristic (pre-determined criteria))); and
 generating a metric graph of the plurality of metric graphs includes: Page 2 of 15Appl. No. 16/147,640 Amdt. dated November 3, 2020Attorney Docket No.: 1038.001US1selecting a criterion from a plurality of criteria for selectively connecting the nodes; and selectively connecting the nodes by edges according to the selected criterion ([0009], [0010], more specifically see Fig 14, [0166], the cancer map visualization 1400  shows plurality of metric graphs inside the clusters 1404, 1406...etc., with nodes (patients (trial subjects)) and edges (if the at least two nodes share at least one data point from the data set as members, patients shared characteristic (pre-determined criteria))); 
selecting, by the graph construction module, from the plurality of metric graphs and based on a further criterion a graph of interest; and generating, by the graph construction module, a compressed version of the graph of interest, the compressed version including a clustered graph (Fig 14, [0166], the cancer map visualization 1400 shows plurality of cluster graphs 1404, 1406...etc., [0081], “the interactive visualization allows the user to select nodes comprising data that has been clustered.  The user may then access the underlying data, perform further analysis (e.g., statistical analysis) on the underlying data, and manually reorient the graph(s) (e.g., structures of nodes and edges described herein (compressed version of the graph of interest)) within the interactive visualization.” [0161], clusters each S(d) based on the metric, filter, and the space S. [0166], “the visualization engine 322 joins clusters to identify edges (e.g., connecting lines between nodes).  Once the nodes are constructed, the intersections (e.g., edges) may be computed "all at once," by computing, for each point, the set of node sets (not ref_tags, this time).”, [0238]); 
generating, by the graph construction module, a first layout of the graph of interest and a second layout of the compressed version of the graph of interest, the first layout and the second layout being visually aligned (Fig 14); 
displaying, by an interactive visualization module (Interactive visualization map) and based on the first layout or the second layout, a graphical representation of the graph of interest (Figs 9-11, [0069], [0081], “The analysis server 208 may generate graphs in memory, visualized graphs, and/or an interactive visualization of the output of the analysis (a graphical representation of the graph of interest).”); 
assigning, by the interactive visualization module, colors to the nodes of the graph of interest, wherein the colors are determined based on projection 34values or values of a selected outcome or a selected predictor, wherein the projections values are determined based on data points including vectors of the outcomes of trial subjects corresponding to the ([0171], [0173], [0177], [0184], [0189], [0249]); 
performing, by the interactive visualization module and using one or more machine learning algorithms, an automatic search to identify at least one group of related trial subjects ([0097], “the analysis module 320 performs an algebraic topological analysis (machine learning algorithms) to identify structures and relationships within data and clusters of data.”, [0187], [0238], the analysis server receives a metric to cluster the information of the cover in the reference space to partition S (d). The clusters may form the groupings (e.g., nodes or balls).  Various cluster means may be used including, but not limited to, a single linkage, average linkage, complete linkage, or k-means method (machine learning algorithms), [0246], see also Fig 14 and  [0248]); 
highlighting, by the interactive visualization module, nodes in the graphical representation, the nodes corresponding to the related trial subjects ([0187]-[0189], “Data may be identified by ID or searching for the data based on properties of data and/or metadata (related trial subjects nodes).  If data is found and selected, the interactive visualization 900 (the graphical representation) may highlight the nodes associated with the selected data... the interactive visualization 900 (the graphical representation)  may allow the user to specify and identify subsets of interest, such as output filtering, to remove clusters or connections which are too small or otherwise uninteresting.  Further, the interactive visualization 900 may provide more general coloring and display techniques, including, for example, allowing a user to highlight nodes based on a user-specified predicate, and coloring the nodes based on the intensity of user-specified weighting functions.” Fig 11, [0214], [0224], [0261], [0265]); 
receiving, by the interactive visualization module and via the graphical representation, a user input including one or more selected groups of the trial subjects ([0187]-[0189], “Data may be identified by ID or searching for the data based on properties of data and/or metadata (related trial subjects nodes).  If data is found and selected, the interactive visualization 900 (the graphical representation) may highlight the nodes associated with the selected data... the interactive visualization 900 (the graphical representation) may allow the user to specify and identify subsets of interest (user input), such as output filtering, to remove clusters or connections which are too small or otherwise uninteresting.  Further, the interactive visualization 900 may provide more general coloring and display techniques, including, for example, allowing a user to highlight nodes based on a user-specified predicate, and coloring the nodes based on the intensity of user-specified weighting functions.” Fig 11, [0214], “the visualization engine 322 (the graphical representation) determines if the user has selected balls on the graph (e.g., by clicking on a plurality of balls or drawing a box around a plurality of balls (group of nodes selected)).  If the user has selected a plurality of balls on the graph, the visualization engine 322 may highlight the selected balls on the graph in step 1110.” [0224], [0261], [0265]); 
performing, by the interactive visualization module and using the second table, a statistical analysis of predictors associated with trial subjects within the one or more selected groups of the trial subjects ([0097], “the analysis module 320 performs an algebraic topological analysis (machine learning algorithms) to identify structures and relationships within data and clusters of data.”, [0187], [0238], the analysis server receives a metric to cluster the information of the cover in the reference space to partition S (d). The clusters may form the groupings (e.g., nodes or balls).  Various cluster means may be used including, but not limited to, a single linkage, average linkage, complete linkage, or k-means method (machine learning algorithms), [0243] [0246], see also Fig 14 and [0248] [0189], [0243], “a display may display a visualization map with attributes (predicators) based on the clinical outcomes contained in the data structures (e.g., see FIG. 13 regarding clinical outcomes).  Any labels or annotations may be utilized based on information contained in the data structures.  For example, treatments, prognoses, therapies, diagnoses, and the like may be used to label the visualization.”)); and 
displaying a report with results of the statistical analysis ([0203]-[0206]).  

22.	Regarding claims 14 and 16-19, those claims recite a methods performing the methods of the system claims 2& 3, 7 and 9-11 respectively and are rejected under the same rationale.

23.	Regarding claim 20 (Currently amended), Sexton teaches a system for topology-based clinical data mining, the system comprising: at least one processor; and a memory storing processor-executable codes, wherein upon executing the processor- executable codes the at least one processor is configured to:
 process clinical datasets and generate: 
a first table, the first table comprising first rows representing trial subjects and first columns including outcomes of the trial subjects (Fig 12, step 1202, [0226]-[0228], “The biological data may include ID fields that identify patients (trial subject) and data fields that are related to the biological information (e.g., gene expression measurements) (outcomes of the trial subjects)”, more in Fig 13, [0229]-[0232], a first table with first rows 1308a-1308n representing trial subjects and first columns representing outcomes of the trial subjects 1306); and 
a second table, the second table comprising rows representing the trial subjects and columns including predictors of the trial subjects ([0189], Figs 5, 6a, 6b and 7, [0131]-[0137], the storage database 324 comprises plurality of table list 504 (first and second table) that the user can select and choose fields, The metric and filter selection interface window 600b allows the user to identify a metric, add filter(s), and adjust filter parameters. Those metric/filter are user-specified predicate (as per [0189], [0243], “a display may display a visualization map with attributes (predicators) based on the clinical outcomes contained in the data structures (e.g., see FIG. 13 regarding clinical outcomes).  Any labels or annotations may be utilized based on information contained in the data structures.  For example, treatments, prognoses, therapies, diagnoses, and the like may be used to label the visualization.”)); 
 generate, based on the first table, a plurality of metric graphs, wherein: 
each metric graph of the plurality of metric graphs includes nodes and edges, each of the nodes corresponding to a single trial subject of the trial subjects ([0009], [0010], more specifically see Fig 14, [0166], the cancer map visualization 1400  shows plurality of metric graphs inside the clusters 1404, 1406...etc., with nodes (patients (trial subjects)) and edges (if the at least two nodes share at least one data point from the data set as members, patients shared characteristic (pre-determined criteria))); and
 generating a metric graph of the plurality of metric graphs includes: Page 2 of 15Appl. No. 16/147,640 Amdt. dated November 3, 2020Attorney Docket No.: 1038.001US1  selecting a criterion from a plurality of criteria for selectively connecting the nodes; and selectively connecting the nodes by edges according to the selected criterion ([0009], [0010], more specifically see Fig 14, [0166], the cancer map visualization 1400  shows plurality of metric graphs inside the clusters 1404, 1406...etc., with nodes (patients (trial subjects)) and edges (if the at least two nodes share at least one data point from the data set as members, patients shared characteristic (pre-determined criteria))); 
estimate values of an objective function of the plurality of metric graphs; select from the plurality of metric graphs and based on the values of the objective function, a graph of interest ; generate a compressed version of the graph of interest, the compressed version including a clustered graph; (Fig 14, [0166], the cancer map visualization 1400 shows plurality of cluster graphs 1404, 1406...etc., [0081], “the interactive visualization allows the user to select nodes comprising data that has been clustered.  The user may then access the underlying data, perform further analysis (e.g., statistical analysis) on the underlying data, and manually reorient the graph(s) (e.g., structures of nodes and edges described herein (compressed version of the graph of interest)) within the interactive visualization.” [0161], clusters each S(d) based on the metric, filter, and the space S. [0166], “the visualization engine 322 joins clusters to identify edges (e.g., connecting lines between nodes).  Once the nodes are constructed, the intersections (e.g., edges) may be computed "all at once," by computing, for each point, the set of node sets (not ref_tags, this time).”, [0238]); 
37generate a first layout of the graph of interest and a second layout of the compressed version of the graph of interest, the first layout and the second layout being visually aligned (Fig 14); 
Display via a graphical user interface, based on one of the first layout and second layout, a graphical representation of the graph of interest (Figs 9-11, [0069], [0081], “The analysis server 208 may generate graphs in memory, visualized graphs, and/or an interactive visualization of the output of the analysis (a graphical representation of the graph of interest).”); 
assign, based on projection values or values for a selected predictor or a selected outcome, colors to the nodes of the graph of interest, wherein the projection values are determined based on data points including vectors of the outcomes of the trial subjects corresponding to the nodes ([0171], [0173], [0177], [0184], [0189], [0249]); 
perform, using one or more machine learning algorithms, an automatic search to identify at least one group of related trial subjects ([0097], “the analysis module 320 performs an algebraic topological analysis (machine learning algorithms) to identify structures and relationships within data and clusters of data.”, [0187], [0238], the analysis server receives a metric to cluster the information of the cover in the reference space to partition S (d). The clusters may form the groupings (e.g., nodes or balls).  Various cluster means may be used including, but not limited to, a single linkage, average linkage, complete linkage, or k-means method (machine learning algorithms), [0246], see also Fig 14 and  [0248]); 
highlight nodes in the graphical representation, the nodes corresponding to the related trial subjects ([0187]-[0189], “Data may be identified by ID or searching for the data based on properties of data and/or metadata (related trial subjects nodes).  If data is found and selected, the interactive visualization 900 (the graphical representation) may highlight the nodes associated with the selected data... the interactive visualization 900 (the graphical representation)  may allow the user to specify and identify subsets of interest, such as output filtering, to remove clusters or connections which are too small or otherwise uninteresting.  Further, the interactive visualization 900 may provide more general coloring and display techniques, including, for example, allowing a user to highlight nodes based on a user-specified predicate, and coloring the nodes based on the intensity of user-specified weighting functions.” Fig 11, [0214], [0224], [0261], [0265]); 
receive, via the graphical representation, a user input, the user input including one or more selected groups of the trial subjects ([0187]-[0189], “Data may be identified by ID or searching for the data based on properties of data and/or metadata (related trial subjects nodes).  If data is found and selected, the interactive visualization 900 (the graphical representation) may highlight the nodes associated with the selected data... the interactive visualization 900 (the graphical representation) may allow the user to specify and identify subsets of interest (user input), such as output filtering, to remove clusters or connections which are too small or otherwise uninteresting.  Further, the interactive visualization 900 may provide more general coloring and display techniques, including, for example, allowing a user to highlight nodes based on a user-specified predicate, and coloring the nodes based on the intensity of user-specified weighting functions.” Fig 11, [0214], “the visualization engine 322 (the graphical representation) determines if the user has selected balls on the graph (e.g., by clicking on a plurality of balls or drawing a box around a plurality of balls (group of nodes selected)).  If the user has selected a plurality of balls on the graph, the visualization engine 322 may highlight the selected balls on the graph in step 1110.” [0224], [0261], [0265]); and
perform, using the second table, a statistical analysis of predictors associated with trial subjects ([0097], “the analysis module 320 performs an algebraic topological analysis (machine learning algorithms) to identify structures and relationships within data and clusters of data.”, [0187], [0238], the analysis server receives a metric to cluster the information of the cover in the reference space to partition S (d). The clusters may form the groupings (e.g., nodes or balls).  Various cluster means may be used including, but not limited to, a single linkage, average linkage, complete linkage, or k-means method (machine learning algorithms), [0243] [0246], see also Fig 14 and [0248] [0189], [0243], “a display may display a visualization map with attributes (predicators) based on the clinical outcomes contained in the data structures (e.g., see FIG. 13 regarding clinical outcomes).  Any labels or annotations may be utilized based on information contained in the data structures.  For example, treatments, prognoses, therapies, diagnoses, and the like may be used to label the visualization.”)), wherein the statistical analysis includes one of: calculating p-values for the statistical tests to determine whether a distribution of values of the predictor for the trial subjects within a first group from the one or more selected groups is different from a distribution of 38values of the predictor for trial subjects within a second group from the one or more selected groups; 
calculating p-values for statistical tests to determine whether a distribution of values of one of the predictors for the trial subjects within a group from the one or more selected groups is different from a distribution of values of the one of the predictors for the trial subjects within the clinical datasets ([0258], see also Figs 22B to 23D for p-value); and 
displaying results of the statistical analysis ([0203]-[0206]).

Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

26.        Claims 5 and 15 are rejected under 35 U.S.C.103 as being unpatentable over Sexton et al (US 20160034561 A1) in view of Cronin et al (US 20140278754 A1) hereinafter as Cronin.

27.         Regarding claim 5 (Currently amended), Sexton teaches the invention as claimed in claim 1 above, Sexton did not specifically teach fill in missing values for the outcomes in the first table.  
However Cronin teaches fill in missing values for the outcomes in the first table (Cronin et al (US 20140278754 A1), [0389], [0444]).
See also Tan et al (US 20170046422 A1), [0043]-[0044] and Lin et al (US 8443013 B1), col 8, lines 54-67, col 9 and lines 59-67.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of filling in missing values for the outcomes in the first table suggested in Cronin’s system into Sexton’s and by incorporating Cronin into Sexton because both system are related to data mining would benefit from systems and methods for predictive query implementation and usage in an on-demand and/or multi-tenant database system (Cronin).

28.	Regarding claim 15, this claim recites a method performs the same method of system claim 5 and is rejected under the same rationale.

Respond to Amendments and Arguments
29.	Applicant's arguments received on 11/03/2020 have been fully considered but they are not persuasive. Referring to the previous Office action and the Examiner Interview Summary Record, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
30. 	THIS ACTION IS MADE FINAL.
31.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169